

	

		II

		109th CONGRESS

		1st Session

		S. 1227

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 13, 2005

			Ms. Stabenow (for

			 herself and Ms. Snowe) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To improve quality in health care by

		  providing incentives for adoption of modern information

		  technology.

	

	

		1.Short titleThis Act may be cited as the

			 Health Information Technology Act of

			 2005.

		2.Informatics systems

			 grant program

			(a)Grants

				(1)In

			 generalThe Secretary of

			 Health and Human Services (in this section referred to as the

			 Secretary) shall establish a program to award grants to eligible

			 entities that have submitted applications in accordance with subsection (b) for

			 the purpose of assisting such entities in offsetting the costs incurred after

			 December 31, 2004, that are related to clinical health care informatics systems

			 and services designed to improve quality in health care and patient

			 safety.

				(2)DurationThe authority of the Secretary to make

			 grants under this section shall terminate on September 30, 2010.

				(3)Costs

			 definedFor purposes of this

			 section, the term costs shall include total expenditures incurred

			 for—

					(A)purchasing, leasing, and installing

			 computer software and hardware, including handheld computer technologies, and

			 related services;

					(B)making improvements to existing computer

			 software and hardware;

					(C)purchasing or leasing communications

			 capabilities necessary for clinical data access, storage, and exchange;

					(D)services associated with acquiring,

			 implementing, operating, or optimizing the use of new or existing computer

			 software and hardware and clinical health care informatics systems;

					(E)providing education and training to

			 eligible entity staff on information systems and technology designed to improve

			 patient safety and quality of care; and

					(F)purchasing, leasing, subscribing,

			 integrating, or servicing clinical decision support tools that—

						(i)integrate patient-specific clinical data

			 with well-established national treatment guidelines; and

						(ii)provide ongoing continuous quality

			 improvement functions that allow providers to assess improvement rates over

			 time and against averages for similar providers.

						(4)Eligible entity

			 definedFor purposes of this

			 section, the term eligible entity means the following

			 entities:

					(A)HospitalA hospital (as defined in section 1861(e)

			 of the Social Security Act (42 U.S.C.

			 1395x(e))).

					(B)Critical Access

			 hospitalA critical access

			 hospital (as defined in section 1861(mm)(1) of such Act (42 U.S.C.

			 1395x(mm)(1))).

					(C)Skilled nursing

			 facilityA skilled nursing

			 facility (as defined in section 1819(a) of such Act (42 U.S.C.

			 1395i–3(a))).

					(D)Federally

			 qualified health centerA

			 Federally qualified health center (as defined in section 1861(aa)(4) of such

			 Act (42 U.S.C. 1395x(aa)(4))).

					(E)PhysicianA physician (as defined in section 1861(r)

			 of such Act (42 U.S.C. 1395x(r))).

					(F)Physician group

			 practiceA physician group

			 practice.

					(G)Community

			 mental health centerA

			 community mental health center (as defined in section 1861(ff)(3)(B) of such

			 Act (42 U.S.C. 1395x(ff)(3)(B))).

					(b)Application

				(1)In

			 generalAn eligible entity

			 seeking a grant under this section shall submit an application to the Secretary

			 at such time, in such form and manner, and containing the information described

			 in paragraph (2).

				(2)Information

			 describedThe information

			 described in this paragraph is the following information:

					(A)A description of—

						(i)the clinical health care informatics system

			 and services that the eligible entity intends to implement with the assistance

			 received under this section; and

						(ii)how the system will improve quality in

			 health care and patient safety, including estimates of the impact on the health

			 of, and the health costs associated with the treatment of, patients with heart

			 disease, cancer, stroke, diabetes, chronic obstructive pulmonary disease,

			 asthma, or any other disease or condition specified by the Secretary.

						(B)Any additional information that the

			 Secretary may specify.

					(c)Priority for

			 certain eligible entitiesIn

			 awarding grants under this section, the Secretary shall give priority—

				(1)first, to eligible entities—

					(A)that are exempt from tax under section

			 501(a) of the Internal Revenue Code of 1986; and

					(B)(i)in which the total of individuals that are

			 eligible for benefits under the medicare program under title XVIII of the

			 Social Security Act, the medicaid

			 program under title XIX of such Act, or under the State children’s health

			 insurance program under title XXI of such Act make up a high percentage (as

			 determined appropriate by the Secretary) of the total patient population of the

			 entity; or

						(ii)that provide services to a large number (as

			 determined appropriate by the Secretary) of such individuals;

						(2)then, to eligible entities that meet the

			 requirement under clause (i) or (ii) of paragraph (1)(B); and

				(3)then, to other eligible entities.

				(d)Reserve funds

			 for entities in health professional shortage areas or rural areas

				(1)In

			 generalSubject to paragraph

			 (2), the Secretary shall ensure that at least 20 percent of the funds available

			 for making grants under this section to—

					(A)hospitals and critical access hospitals are

			 used for making grants to such hospitals that are located exclusively in an

			 applicable area;

					(B)skilled nursing facilities are used for

			 making grants to such facilities that are located exclusively in an applicable

			 area;

					(C)Federally qualified health centers are used

			 for making grants to such centers that are located exclusively in an applicable

			 area;

					(D)physicians and physician group practices

			 are used for making grants to physicians and such practices that are located

			 exclusively in an applicable area; and

					(E)community mental health centers are used

			 for making grants to such centers that are located exclusively in an applicable

			 area.

					(2)Availability of

			 reserve funds if limited number of entities apply for reserved

			 grantsIf the Secretary

			 estimates that the amount of funds reserved under subparagraph (A), (B), (C),

			 (D), or (E) of paragraph (1) for the type of entity involved exceeds the

			 maximum amount of funds permitted for such entities under subsection (e), the

			 Secretary may reduce the amount reserved for such entities by an amount equal

			 to such excess and use such funds for awarding grants to other eligible

			 entities.

				(3)Applicable area

			 definedFor purposes of

			 paragraph (1), the term applicable area means—

					(A)an area that is designated as a health

			 professional shortage area under section 332(a)(1)(A) of the Public Health

			 Service Act;

					(B)a rural area (as such term is defined for

			 purposes of section 1886(d) of the Social

			 Security Act (42 U.S.C. 1395ww(d))); or

					(C)a rural census tract of a metropolitan

			 statistical area (as determined under the most recent modification of the

			 Goldsmith Modification, originally published in the Federal Register on

			 February 27, 1992 (57 Fed. Reg. 6725)).

					(e)Amount of

			 grant

				(1)Amount

					(A)In

			 generalSubject to

			 subparagraph (B) and paragraph (2), the Secretary shall determine the amount of

			 a grant awarded under this section.

					(B)ConsiderationIn determining the amount of a grant under

			 this section, the Secretary shall take into account the ability to take an

			 expense deduction for health care informatics system expenses under section

			 179C of the Internal Revenue Code of 1986, as added by section 5.

					(2)Limitation

					(A)In

			 generalA grant awarded under

			 this section may not exceed the lesser of—

						(i)an amount equal to the applicable

			 percentage of the costs incurred by the eligible entity for the project for

			 which the entity is seeking assistance under this section; or

						(ii)in the case of a grant made to—

							(I)a hospital or a critical access hospital,

			 $1,000,000;

							(II)a skilled nursing facility,

			 $200,000;

							(III)a Federally qualified health center,

			 $150,000;

							(IV)a physician, $15,000;

							(V)a physician group practice, an amount equal

			 to $15,000 multiplied by the number of physicians in the practice; or

							(VI)a community mental health center,

			 $75,000.

							(B)Applicable

			 percentageFor purposes of

			 subparagraph (A)(i), the term applicable percentage means, with

			 respect to an eligible entity for the period involved, the percentage of total

			 revenues (excluding grants and gifts from Federal, State, local government, and

			 private sources) for such period that consists of total revenues from the

			 medicare program, the medicaid program, and the State children’s health

			 insurance program under titles XVIII, XIX, and XXI, respectively, of the

			 Social Security Act.

					(f)Requirements

				(1)Compliant with

			 standardsA clinical health

			 care informatics system funded under this section and placed in service on or

			 after the date the standards are adopted under section 4 shall be compliant

			 with such standards.

				(2)Furnishing the

			 Secretary with information

					(A)In

			 generalAn eligible entity

			 receiving a grant under this section shall furnish the Secretary with such

			 information as the Secretary may require to—

						(i)evaluate the project for which the grant is

			 made; and

						(ii)ensure that assistance provided under the

			 grant is expended for the purposes for which it is made.

						(B)CoordinationThe Secretary shall ensure that the

			 requirements for furnishing information under subparagraph (A) are coordinated

			 with other requirements for furnishing information to the Secretary that the

			 eligible entity is subject to.

					(g)StudiesThe Secretary shall conduct studies

			 to—

				(1)evaluate the use of clinical health care

			 informatics systems and services implemented with assistance under this section

			 to measure and report quality data based on accepted clinical performance

			 measures; and

				(2)assess the impact of such systems and

			 services on improving patient care, reducing costs, and increasing

			 efficiencies.

				(h)Reports

				(1)Interim

			 reports

					(A)In

			 generalThe Secretary shall

			 submit, at least annually, a report to the appropriate committees of Congress

			 on the grant program established under this section.

					(B)ContentsA report submitted pursuant to subparagraph

			 (A) shall include information on—

						(i)the number of grants made;

						(ii)the nature of the projects for which

			 assistance is provided under the grant program;

						(iii)the geographic distribution of grant

			 recipients;

						(iv)the impact of the projects on the health

			 of, and the health costs associated with the treatment of, patients with heart

			 disease, cancer, stroke, diabetes, chronic obstructive pulmonary disease,

			 asthma, or any other disease or conditions specified by the Secretary;

						(v)the results of the studies conducted under

			 subsection (g); and

						(vi)such other matters as the Secretary

			 determines appropriate.

						(2)Final

			 reportNot later than 180

			 days after the completion of all of the projects for which assistance is

			 provided under this section, the Secretary shall submit a final report to the

			 appropriate committees of Congress on the grant program established under this

			 section, together with such recommendations for legislation and administrative

			 action as the Secretary determines appropriate.

				(i)Funding

				(1)HospitalsThere are appropriated from the Federal

			 Hospital Insurance Trust Fund under section 1817 of the

			 Social Security Act (42 U.S.C. 1395i)

			 $250,000,000, for each of the fiscal years 2006 through 2010, for the purpose

			 of making grants under this section to eligible entities that are hospitals or

			 critical access hospitals.

				(2)Skilled nursing

			 facilitiesThere are

			 appropriated from the Federal Hospital Insurance Trust Fund under section 1817

			 of the Social Security Act (42 U.S.C.

			 1395i) $100,000,000, for each of the fiscal years 2006 through 2010, for the

			 purpose of making grants under this section to eligible entities that are

			 skilled nursing facilities.

				(3)Federally

			 qualified health centersThere are appropriated from the Federal

			 Supplementary Medical Insurance Trust Fund under section 1841 of the

			 Social Security Act (42 U.S.C. 1395t)

			 $40,000,000, for each of the fiscal years 2006 through 2010, for the purpose of

			 making grants under this section to eligible entities that are Federally

			 qualified health centers.

				(4)PhysiciansThere are appropriated from the Federal

			 Supplementary Medical Insurance Trust Fund under section 1841 of the

			 Social Security Act (42 U.S.C. 1395t)

			 $400,000,000, for each of the fiscal years 2006 through 2010, for the purpose

			 of making grants under this section to eligible entities that are physicians or

			 physician group practices.

				(5)Community

			 mental health centersThere

			 are appropriated from the Federal Supplementary Medical Insurance Trust Fund

			 under section 1841 of the Social Security

			 Act (42 U.S.C. 1395t) $20,000,000, for each of the fiscal years 2006

			 through 2010, for the purpose of making grants under this section to eligible

			 entities that are community mental health centers.

				3.Adjustments to

			 medicare payments for health information technology enabled quality

			 services

			(a)AdjustmentsThe Secretary of Health and Human Services

			 (in this section referred to as the Secretary) shall establish a

			 methodology for making adjustments in payment amounts under title XVIII of the

			 Social Security Act (42 U.S.C. 1395 et seq.) made to providers of services and

			 suppliers who—

				(1)furnish items or services for which payment

			 is made under such title; and

				(2)in the course of furnishing such items and

			 services, use health information technology and technology services with

			 patient-specific applications that the Secretary determines improves the

			 quality and accuracy of clinical decision-making, compliance, health care

			 delivery, and efficiency, such as electronic medical records, electronic

			 prescribing, clinical decision support tools integrating well-established

			 national treatment guidelines with continuous quality improvement functions,

			 and computerized physician order entry with clinical decision-support

			 capabilities.

				(b)RequirementsThe methodology established under

			 subsection (a) shall—

				(1)include the establishment of new codes,

			 modification of existing codes, and adjustment of evaluation and management

			 modifiers to such codes, that take into account the costs of acquiring, using,

			 and maintaining health information technology and services with

			 patient-specific applications;

				(2)first address adjustments for payments for

			 items and services related to the diagnosis or treatment of heart disease,

			 cancer, stroke, diabetes, chronic obstructive pulmonary disease (COPD), and

			 other diseases and conditions that result in high expenditures under the

			 medicare program and for which effective health information technology exists;

			 and

				(3)take into account estimated aggregate

			 annual savings in overall payments under such title XVIII attributable to the

			 use of health information technology and services with patient-specific

			 applications.

				(c)DurationThe Secretary may reduce or eliminate

			 adjustments made to payments pursuant to subsection (a) as payment

			 methodologies under title XVIII of the Social Security Act (42 U.S.C. 1395 et

			 seq.) are adjusted to reflect provider quality and efficiency.

			(d)Rule of

			 constructionIn making

			 national coverage determinations under section 1862(a) of the Social Security

			 Act (42 U.S.C. 1395y(a)) with respect to maintaining health information

			 technology and services with patient-specific applications, in determining

			 whether the health information technology and services are reasonable and

			 necessary for the diagnosis or treatment of illness or injury or to improve the

			 functioning of a malformed body member, the Secretary shall consider whether

			 the health information technology and services improve the health of medicare

			 beneficiaries, including the improvement of clinical outcomes or

			 cost-effectiveness of treatment.

			(e)DefinitionsIn this section:

				(1)Provider of

			 servicesThe term

			 provider of services has the meaning given that term under section

			 1861(u) of the Social Security Act (42 U.S.C. 1395x(u)).

				(2)SupplierThe term supplier has the

			 meaning given that term under section 1861(d) of such Act (42 U.S.C.

			 1395x(d)).

				4.Interoperability

			(a)Development and

			 adoption of standards

				(1)In

			 generalNot later than 2

			 years after the date of enactment of this Act, the Secretary of Health and

			 Human Services (in this section referred to as the Secretary)

			 shall provide for the development and adoption under programs administered by

			 the Secretary of national data and communication health information technology

			 standards that promote the efficient exchange of data between varieties of

			 provider health information technology systems. In carrying out the preceding

			 sentence, the Secretary may adopt existing standards consistent with standards

			 established under subsections (b)(2)(B)(i) and (e)(4) of section 1860D–4 of the

			 Social Security Act (42 U.S.C. 1395w–104).

				(2)RequirementsThe standards developed and adopted under

			 paragraph (1) shall be designed to—

					(A)enable health information technology to be

			 used for the collection and use of clinically specific data;

					(B)promote the interoperability of health care

			 information across health care settings, including reporting to the Secretary

			 and other Federal agencies; and

					(C)facilitate clinical decision support

			 through the use of health information technology.

					(b)Implementation

			 of procedures for the Secretary to accept data using standards

				(1)Data from new

			 health care reporting requirementsNot later than January 1, 2008, the

			 Secretary shall implement procedures to enable the Department of Health and

			 Human Services to accept the optional submission of data derived from health

			 care reporting requirements established after the date of enactment of this Act

			 using data standards adopted under this section.

				(2)Data from all

			 requirements

					(A)In

			 generalNot later than

			 January 1, 2010, the Secretary shall implement procedures to enable the

			 Department of Health and Human Services to accept the optional submission of

			 data derived from all health care reporting requirements using data standards

			 adopted under this section.

					(B)Limitation

						(i)In

			 generalOn and after January

			 1, 2010, if an entity or individual elects to submit data to the Secretary

			 using data standards adopted under this section, the Secretary, subject to

			 clause (ii), may not require such entity or individual to also submit such data

			 in an additional format.

						(ii)ExceptionThe Secretary may provide for an exception,

			 not to exceed 2 years, to the limitation under clause (i) with respect to

			 certain types of data if the Secretary determines that such an exception is

			 appropriate.

						5.Election to expense

			 health care informatics systems

			(a)In

			 generalPart VI of subchapter

			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized

			 deductions for individuals and corporations) is amended by inserting after

			 section 179B the following new section:

				

					179C.Health care

				informatics system expenditures

						(a)Treatment of

				expenditures

							(1)In

				generalAn eligible entity

				may elect to treat any qualified health care informatics system expenditure

				which is paid or incurred by the taxpayer as an expense which is not chargeable

				to capital account. Any expenditure which is so treated shall be allowed as a

				deduction.

							(2)ElectionAn election under paragraph (1) shall be

				made under rules similar to the rules of section 179(c).

							(b)Limitations

							(1)Dollar

				limitationWith respect to

				any eligible entity, the aggregate cost which may be taken into account under

				subsection (a)(1) for any taxable year shall not exceed, when added to any cost

				taken into account under this section in any preceding taxable year, the dollar

				amount specified under section 2(e)(2)(A)(ii) of the

				Health Information Technology Act of

				2005.

							(2)Applicable

				rulesFor purposes of this

				subsection, rules similar to the rules of paragraphs (3) and (4) of subsection

				(b) and paragraphs (6), (7), and (8) of subsection (d) of section 179 shall

				apply.

							(c)Definitions and

				special rulesFor purposes of

				this section—

							(1)Qualified health

				care informatics system expenditures

								(A)In

				generalThe term

				qualified health care informatics system expenditure means, with

				respect to any taxable year, any direct or indirect costs incurred and properly

				taken into account with respect to the purchase or installation of equipment

				and facilities relating to any qualified health care informatics system. Such

				term shall include so much of the purchase price paid by the lessor of

				equipment and facilities subject to a lease described in subparagraph (B)(ii)

				as is attributable to expenditures incurred by the lessee which would otherwise

				be described in the preceding sentence.

								(B)When

				expenditures taken into account

									(i)In

				generalQualified health care

				informatics system expenditures shall be taken into account under this section

				only with respect to equipment and facilities—

										(I)the original use of which commences with

				the taxpayer, and

										(II)which are placed in service after December

				31, 2004, and before October 1, 2010.

										(ii)Sale-leasebacksFor purposes of clause (i), if

				property—

										(I)is originally placed in service after

				December 31, 2004, and before October 1, 2010, by any person, and

										(II)sold and leased back by such person within

				3 months after the date such property was originally placed in service,

										such property shall be treated as

				originally placed in service not earlier than the date on which such property

				is used under the leaseback referred to in subclause (II).(C)Grants, etc.

				excludedThe term

				qualified health care informatics system expenditure shall not

				include any amount to the extent such amount is funded by any grant, contract,

				or otherwise by another person (or any governmental entity).

								(2)Qualified

				health care informatics systemThe term qualified health care

				informatics system means a system which—

								(A)has been individually approved by the

				Secretary of Health and Human Services for purposes of this section,

								(B)consists of electronic health record

				systems and other health information technologies, and

								(C)meets the standards adopted by the

				Secretary of Health and Human Services under section 4 of the

				Health Information Technology Act of

				2005 by not later than the date which is 60 days after the date

				of the adoption of such standards.

								(3)Eligible

				entityThe term

				eligible entity has the meaning given such term by section 2(a)(4)

				of the Health Information Technology Act of

				2005.

							(4)Property used

				outside the United States, etc., not qualifiedNo expenditures shall be taken into account

				under subsection (a)(1) with respect to the portion of the cost of any property

				referred to in section 50(b) or with respect to the portion of the cost of any

				property specified in an election under section 179.

							(5)Ordinary income

				recaptureFor purposes of

				section 1245, the amount of the deduction allowable under subsection (a)(1)

				with respect to any property which is of a character subject to the allowance

				for depreciation shall be treated as a deduction allowed for depreciation under

				section

				167.

							.

			(b)Conforming

			 amendments

				(1)Section 263(a)(1) of the Internal Revenue

			 Code of 1986 (relating to capital expenditures) is amended by striking

			 or at the end of subparagraph (H), by striking the period at the

			 end of subparagraph (I) and inserting , or, and by adding at the

			 end the following new subparagraph:

					

						(J)expenditures for which a deduction is

				allowed under section

				179C.

						.

				(2)The table of sections for part VI of

			 subchapter A of chapter 1 of such Code is amended by inserting after the item

			 relating to section 190 the following new item:

					

						

							Sec. 179C. Health care

				informatics system

				expenditures.

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service after December 31,

			 2004.

			6.Sense of the

			 SenateIt is the sense of the

			 Senate that the provisions of, and amendments made by, this Act should achieve

			 deficit neutrality over the 5-year period beginning on October 1, 2005.

		

